Citation Nr: 1542404	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  13-15 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to the service-connected left hip degenerative osteoarthritis, arthritis of the left acromioclavicular joint, hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	Daniel Smith, Attorney


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



INTRODUCTION

The Veteran had active military service from March 1952 to March 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the VA Regional Office (RO) in Milwaukee, Wisconsin.  

In October 2014, the Board, in pertinent part, denied service connection for a psychiatric disorder, pursuant to a Joint Motion for Remand (JMR) filed by the parties, the Court remanded the issue back to the Board for action consistent with the terms of the JMR.  The Veteran did not appeal the additional issues decided in the October 2014 Board decision. 

In the October 2014 decision, the Board referred a claim for entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).  This claim was adjudicated and denied in a May 2015 RO decision, and the Veteran appealed the decision submitting a June 2015 notice of disagreement.  To date, no statement of the case has been sent to the Veteran from the RO. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The JMR indicated that a remand is warranted as the February 2014 VA examination is inadequate for rating purposes as to whether Appellant's acquired psychiatric disorder is due to an in-service injury or secondary to a service-connected disability.  The VA examiner found that Veteran did not have a current mental disorder at the time of the examination.  Therefore, the examiner found that Veteran did not have a current mental health disorder that was secondary to any service-connected medical disorder, or a horseback riding injury that occurred during service.  Notwithstanding the February 2014 VA examiner's finding, the Board conceded that Veteran has a current diagnosis of an acquired psychiatric disorder.  The Board specifically found that Veteran's treatment records demonstrated current diagnoses of major depressive disorder and generalized anxiety disorder.  The parties agreed that in light of the Board's concession that Veteran has a current diagnosis of an acquired psychiatric disorder and the medical evidence of record that supports this finding, the February 2014 examiner's failure to address the current acquired psychiatric diagnoses during the appeal period in providing the requested medical opinion rendered the examination inadequate for rating purposes.  The Board agrees and finds a remand is necessary in order for the February 2014 VA examiner to provide the requested medical opinion, i.e., whether any of the acquired psychiatric diagnoses during the appeal period are related to an in-service horseback riding accident or secondary to Veteran's service-connected disabilities (addressing both the causation and aggravation prongs).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.   Request the Veteran identify all medical care providers who treated the Veteran for his claimed psychiatric disabilities and whose records have not been obtained and added to the claims file.  

After securing the necessary release(s), the AOJ should obtain these records; the AOJ should make efforts to obtain the records of any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Thereafter, return the Veteran's claims file to the examiner who conducted the February 2014 VA examination for an addendum opinion.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.

The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that any of the acquired psychiatric diagnoses during the appeal period are related to an in-service horseback riding accident or caused or aggravated by Veteran's service-connected disabilities.  The examiner must cite relevant evidence from the claims file and indicate how the evidence supports his or her decision.

The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If the examiner is unable to render the requested opinion(s) without resorting to speculation, he or she must so state.  A complete explanation for such a finding must be provided.

3.  Thereafter, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




